82929: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36473: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82929


Short Caption:JENSEN VS. JENSEN (CHILD CUSTODY)Court:Supreme Court


Related Case(s):80481


Lower Court Case(s):Clark Co. - Eighth Judicial District - D500910Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/21/2021 / Shirinian, AraSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantCaroline JensenPatricia L. Vaccarino
							(Vaccarino Law Office)
						


RespondentShane JensenBruce I. Shapiro
							(Pecos Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


05/18/2021Filing FeeFiling Fee due for Appeal. (SC)


05/18/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-14327




05/18/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-14330




05/18/2021Filing FeeE-Payment $250.00 from Patricia L. Vaccarino. (SC)


05/19/2021Notice/IncomingFiled Notice of Payment of Supreme Court Filing Fee on May 18, 2021. (SC)21-14386




05/19/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-14388




05/21/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian. (SC)21-14661




05/24/2021Record on Appeal DocumentsFiled Confidential Civil Cover Sheet.  (SC)


06/01/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 16, 2021, at 1:00 PM via Zoom. (SC)21-15570




06/09/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-16600




06/22/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-17925




06/22/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated Pursuant to NRAP3E. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 40 days fast track statement and appendix. Respondent(s): 21 days from fast track statement to file fast track response.  (SC)21-17977




07/06/2021Transcript RequestFiled Certificate of No Transcript Request.  (SC)21-19209




07/27/2021MotionFiled Stipulation and Order to Extend Time to File Briefs. (SC)21-21723




08/04/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until September 1, 2021, to file and serve the fast track statement and appendix.  (SC)21-22651




08/04/2021MotionFiled Appellant's Motion to Enforce Valid Settlement Agreement Which Consolidates the Attorneys Fees and Attorney Sanctions Issues and Resolves All Appellate Issues. (SC)21-22697




08/24/2021MotionFiled Appellant's Motion for Extension of Time to File Fast Track Child Custody Statement and Appendix. (SC)21-24645




12/06/2021Order/ProceduralFiled Order Denying Motion to Enforce Settlement Agreement and Granting Motion for Extension. Appellant has filed a "Motion to Enforce Valid Settlement Agreement Which Consolidates the Attorneys Fees and Attorney Sanctions Issues and Resolves All Appellate Issues."  Appellant's motion is denied.   Appellant has also filed a motion for an extension of time to file her fast track statement within 30 days in the event of an adverse ruling on the above motion.  The motion for an extension of time is granted.  Fast track statement and appendix due: 30 days. (SC)21-34676




12/21/2021MotionFiled Stipulation to Dismiss Appeal Pursuant to Settlement. (SC)21-36310




12/22/2021Order/DispositionalFiled Order/Voluntary Dismissal. The parties have filed a stipulation to dismiss this appeal.  However, the stipulation is not signed by counsel of record for respondent.  This court treats the stipulation as a motion to voluntarily dismiss this appeal and grants the motion.  This appeal is dismissed.  The parties shall bear their own costs and fees.  Case Closed/No Remittitur Issued.  (SC)21-36473




12/22/2021Case Status UpdateCase Closed/No Remittitur Issued.  (SC)



Combined Case View